Seevers, J.
— The ruling of the Circuit Court is in accord with Gates v. Wagner, 46 Iowa, 355, and Hamilton v. Millhouse, Id., 74, unless the filing of an answer before the justice makes a difference between those cases and the one at bar. But it was held in Boyer v. Moore, 42 Iowa, 544, that “under the Code the justice of the peace lacks jurisdiction of the subject-matter in such case.” The rule is well established that consent never confers jurisdiction over the subject-matter of an action.
Aeeirmed.